DISMISS; and Opinion Filed December 11, 2017.




                                          S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-17-00526-CV

          TSM DEVELOPMENT, LLC AND KUN W. YU, Appellants
                              V.
AUTHENTIC CONTRACTING SOLUTIONS, LLC AND MITCH BREEDEN, Appellees

                        On Appeal from the 14th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-16-12211

                              MEMORANDUM OPINION
                           Before Justices Bridges, Myers, and Schenck
                                   Opinion by Justice Schenck
         Appellants’ brief in this case is overdue. By postcard dated August 22, 2017, we notified

appellants the time for filing their brief had expired.      We directed appellants to file both

appellants’ brief and an extension motion within ten days. We cautioned appellants that failure

to do so would result in the dismissal of this appeal. To date, appellants have not filed their

brief, an extension motion, or otherwise corresponded with the Court regarding the status of their

brief.

         Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8 (a)(1); 42.3(b), (c).




                                                     /David J. Schenck/
                                                     DAVID J. SCHENCK
                                                     JUSTICE
170526F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

TSM DEVELOPMENT, LLC AND KUN                        On Appeal from the 14th Judicial District
W. YU, Appellants                                   Court, Dallas County, Texas
                                                    Trial Court Cause No. DC-16-12211.
No. 05-17-00526-CV        V.                        Opinion delivered by Justice Schenck.
                                                    Justices Bridges and Myers participating.
AUTHENTIC CONTRACTING
SOLUTIONS, LLC AND MITCH
BREEDEN, Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

     It is ORDERED that appellees AUTHENTIC CONTRACTING SOLUTIONS, LLC
AND MITCH BREEDEN recover their costs of this appeal from appellants TSM
DEVELOPMENT, LLC AND KUN W. YU.


Judgment entered this 11th day of December, 2017.




                                             –2–